            Case 1:19-cv-04896-AJN Document 3 Filed 05/24/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
ES IT SOLUTIONS LLC d/b/a ZAELAB,

                          Plaintiff,

        -against-                                                          19-cv-4896

THE DENTISTS SUPPLY COMPANY,

                          Defendant.
----------------------------------------------------------------X

        Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel for ES IT Solutions LLC d/b/a Zaelab (“Zaelab”) certifies that Zaelab is a privately-held,

domestic limited liability company and there are no members, corporate parents, affiliates and/or

subsidiaries of said party that are publicly held.

Dated: New York, New York
       May 24, 2019
                                                             Respectfully submitted,

                                                             SOLOMON & CRAMER LLP
                                                             Attorneys for Plaintiff


                                                             By: /s/Andrew T. Solomon
                                                                    Andrew T. Solomon
                                                                    asolomon@solomoncramer.com
                                                                    Jennifer G. Cramer
                                                                    jcramer@solomoncramer.com

                                                             1441 Broadway, Suite 6026
                                                             New York, NY 10019
                                                             (t) (212) 884-9102
